Oral application by defendant to the Honorable Samuel Rabin, Associate Justice of the Appellate Dixdsion of the Supreme Court, Second Judicial Department, for permission to appeal to the Court of Appeals from an order of the Appellate Term in said department, affirming a judgment of conviction rendered by the Criminal Court of the City of New York. After hearing the defendant and the District Attorney of Queens County, the application is granted by Mr. Justice Rabin. A certificate will be issued by him, pursuant to statute (Code Crim. Pro., § 520, subd. 1), granting defendant permission to appeal and certifying that a question of law is involved which ought to be reviewed by the Court of Appeals.